Citation Nr: 1502459	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  02-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of repair of the rectus abdominal muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2001 rating decision of a Department of Veterans Affairs VA Regional Office (RO).

The Board remanded the claim in December 2008, February 2011, and August 2012.  In an April 2013 decision, the Board denied entitlement to an initial compensable rating for residuals of repair of the rectus abdominal muscles.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in January 2014, the Court granted a joint motion of the parties and thereby vacated the April 2013 decision as to that claim, and remanded that claim to the Board for actions consistent with the joint motion.  The Board remanded the claim again in April 2014 for additional development consistent with the joint motion.  Unfortunately, the claim must be remanded again because the directives of the previous remand have not been complied with.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board finds that the issue of entitlement to an initial compensable rating for residuals of repair of the rectus abdominal muscles must be remanded again to obtain an adequate examination that complies with the directives of the April 2014 remand. 

Specifically, the April 2014 remand directed that the Veteran be provided a VA examination to assist in determining whether a compensable rating is warranted under Diagnostic Code 7301.  By way of history, the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy in February 1998.  She then underwent surgery to repair diastasis recti in January 2001.  In June 2001 she underwent an appendectomy.  Service connection has been established for the hysterectomy and the residuals of the diastasis recti repair.  The Veteran's condition is currently rated under Diagnostic Code 5319 for involvement of Muscle Group XIX which includes muscles of the abdominal wall.

The record reflects that she also experiences symptoms contemplated by Diagnostic Code 7301 as a result of her service-connected hysterectomy.  Thus, the January 2014 joint motion was granted on the basis that the Board must consider whether the Veteran is entitled to a separate rating under Diagnostic Code 7301.  The April 2014 Board remand clearly directed that the Veteran was to be provided an examination to evaluate her condition under Diagnostic Code 7301.  The requested examination and opinion were not provided.  Rather, a new examination was obtained to evaluate the Veteran under Diagnostic Code 5319 once again.  The examiner did not provide a discussion of the rating criteria for Diagnostic Code 7301; rather, he remarked only that, "repair of diastasis recti is intact.  This surgery had minimal invasion of the abdominal cavity.  The abdominal pain is mostly related to intra abdominal scarring (adhesions) from hysterectomy surgery and later ruptured appendicitis."  A new examination is necessary to comply with the directives of the April 2014 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether the residuals of repair of the rectus abdominal muscles should be rated under Diagnostic Code 7301 that assesses adhesions of the peritoneum.  The examiner should indicate whether the Veteran's disability results in either: 

a.)  Moderate impairment due to pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain nausea constipation to include alternating with diarrhea, or abdominal distention; or,

b.)  Moderately severe impairment due to partial obstruction manifested by delayed motility of a barium meal and episodes of severe colic distention, nausea, or vomiting.  

The examiner is specifically requested to review and discuss the May 2002 VA treatment record which notes that the Veteran complained of pulling pain, and June 2014 and February 2010 statements from the Veteran in which she reports severe abdominal pain, pulling, and interference with work and daily activities.  The examiner is further instructed to carefully record and consider the Veteran's lay statements made during the examination as they relate to the rating criteria noted above.  

The Veteran's file must be made available to the VA examiner for review.

2.  Readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




